Van Brunt, P. J.
We see no reason for interfering with the order made by the court below. The rule is well settled that a party has a right to sue on any cause of action which he holds, and any statutory exception to that right must be definitely expressed. The only statutory restriction to which our attention has been called, and which we have been able to find, is section 1913 of the Code, which applies only to judgments rendered in a court of record in this state. This clearly has no application to a judgment recovered in the circuit court of the United States, as has been distinctly held in the case of Vulcanite Co. v. Frisselle, 22 Hun, 174. The judgment and order should be affirmed, with costs.